UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-21963 Investment Company Act file Rochdale Core Alternative Strategies Master Fund LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, New York 10022-6837 (Address of principal executive offices) (Zip code) Garrett R. D’Alessandro 570 Lexington Avenue New York, New York 10022-6837 (Name and address of agent for service) 1-212-702-3500 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period: June 30, 2011 Item 1. Proxy Voting Record. There were no proxy voting records to report.The Fund has adopted a proxy voting policy to only invest in non-voting securities and therefore will not be responsible for voting proxies. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Rochdale Core Alternative Strategies Master Fund LLC By (Signature and Title)/s/ Garrett R. D’Alessandro Garrett R. D’Alessandro President Date08/25/2011
